Case 4:19-cv-03105 Document 1-1 Filed on 08/19/19 in TXSD Page 1 of 6




                         Exhibit 1
Case 4:19-cv-03105 Document 1-1 Filed on 08/19/19 in TXSD Page 2 of 6




                                                       k
                                                   ler
                                                    tC
                                                 ric
                                             ist
                                         sD
                                       es
                                        rg
                                    Bu
                                lyn
                             ari
                           fM
                        eo
                     ffic
                  yO
                op
             lC
          icia
        off
     Un
Case 4:19-cv-03105 Document 1-1 Filed on 08/19/19 in TXSD Page 3 of 6




                                                       k
                                                   ler
                                                    tC
                                                 ric
                                             ist
                                         sD
                                       es
                                        rg
                                    Bu
                                lyn
                             ari
                           fM
                        eo
                     ffic
                  yO
                op
             lC
          icia
        off
     Un
Case 4:19-cv-03105 Document 1-1 Filed on 08/19/19 in TXSD Page 4 of 6




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                            M
                         of
                       e
                    ffic
                yO
              op
           C
         ial
      fic
    of
 Un
                                                                      s s
                                                                    e
Case 4:19-cv-03105 Document 1-1 Filed on 08/19/19 in TXSD Page 5 of 6
                                                                  rg
                                                              B u
                                                          n
                                                   ri l y
                                                M a
                                           of
                                      ic e
                                  ff
                            y  O
                         o p
                   l  C
               i a
          ffic
      n o
    U
                                                                    s s
                                                                  e
Case 4:19-cv-03105 Document 1-1 Filed on 08/19/19 in TXSD Page 6 of 6
                                                                rg
                                                            B u
                                                         n 
                                                    rily
                                                M a
                                           o f 
                                        e
                                   f fic
                             y  O
                       C  op
                 i a l
          f f ic
        o
    Un
